Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 12-13, and 18-28 are allowed.
The following is an examiner's statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“deforming an outer region of the dose distribution to a greater degree when compared to the deformation applied to an inner region of the dose distribution”
The closest piece of prior art Mallya et al. (US 2014/0201670) describes a radiation therapy planning is based on information such as: the contours delineating the tumor and critical structures; radiation dosage thresholds for the tumor (usually a minimum dosage threshold) and for critical structures (usually a maximum allowable exposure); and a radiation attenuation map for the subject; however, Mallya et al. fails to teach “deforming an outer region of the dose distribution to a greater degree when compared to the deformation applied to an inner region of the dose distribution”.
Another piece of prior art Godley et al. (Accumulating daily-varied dose distributions of prostate radiation therapy with soft-tissue—based kV CT guidance, Journal of Applied Clinical Medical Physics, Volume 13, Number 3, 2012) describes deform the calculated daily dose distribution to the planning CT and is formatted as an array where each element represents the dose received by each planning CT voxel. Each deformed dose array can then be added to give the cumulative delivered dose and subsequently compared to the planned dose distribution; however, Godley et al. fails to teach “deforming an outer region of the dose distribution to a greater degree when compared to the deformation applied to an inner region of the dose distribution”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/               Primary Examiner, Art Unit 2612